Citation Nr: 1607684	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disorder(s), to include chronic sleep disturbances, anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1978 to July 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge during a video teleconference hearing; a transcript of the hearing is of record.

Regarding the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that, although the RO adjudicated separate claims for service connection for PTSD, anxiety, depression, and a sleep condition, the Board has characterized the claim as broadly as possible, to encompass any diagnosed psychiatric disability of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

The issues of entitlement to service connection for hepatitis C, bilateral hearing loss, and an acquired psychiatric disorder(s) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the August 21, 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he intended to withdrawal the claim for compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C from appeal.

2.  The Veteran's assertions of in-service noise exposure from weapons fire are credible and are consistent with the circumstances of his service.

3.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the claim for compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151 for Hepatitis C

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

In the present case, the Veteran stated that he wished to withdrawal his claim for compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C during the August 2015 hearing before the undersigned Veterans Law Judge.  See Transcript, p. 2.  The Board finds that the statement was clear and unambiguous.  As such, the Veteran has withdrawn the appeal of that issue, and there remain no allegations of error of fact or law for appellate consideration regarding that issue.

Service Connection for Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

As the Board's decision with regard to the Veteran's claim for service connection for tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to those claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will evaluate this claim with this holding in mind.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran claims that he has tinnitus as a result of his exposure to noise during service.  The Veteran's military personnel records reflect that his military occupational specialty was as a corpsman in the United States Navy.  During his August 2015 hearing before the undersigned, the Veteran stated that, in service, he trained in the field with the Marines with simulated triage situations.  He stated that part of the training including gunfire.  August 2015 Hearing Transcript, p. 23-24.  Following these incidents, he began to experience hearing difficulties, including ringing in his ears, and he stated that he reported his hearing problems to sick call.  Id. at 24-25.  Finally, the Veteran indicated that the ringing in his ears started while he was in service and has continued to this day.  Id. at 26-27.

The Board notes that some of the Veteran's service treatment records are unavailable.  In a Formal Finding of Unavailability issued in September 2009, the RO indicated that, despite exhausting all reasonable efforts, the Veteran's complete service treatment records were unavailable, and that any further attempts to associate the Veteran's outstanding service treatment records with the record would be futile.  In situations such as this, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Also, the Veteran is competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran has submitted a letter from Dr. W.M. who opined that the Veteran's tinnitus was consistent with his exposure to his in-service acoustic trauma.  See June 2009 Letter from Dr. W.M.  Furthermore, the Veteran has consistently asserted that tinnitus had its onset in service, and that it has continued since.  The Board finds that the description of his in-service noise exposure is consistent with the type and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure, as well as the onset, nature, and progression of his tinnitus, are both competent and credible lay evidence of such.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having bilateral tinnitus throughout the appeal period, including his testimony before the undersigned during the August 2015 Board hearing.  Thus, the evidence sufficiently establishes the presence of the claimed disability, tinnitus.  Accordingly, the first element of service connection is established.

With respect to in-service incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of being a corpsman and being exposed to sounds of gunfire while conducting field triage operations with Marines.  As noted above, the Veteran has consistently reported that his tinnitus began during service and has been constant ever since that time.  Therefore, the second element of service connection has been established.

Turning the question of whether there is nexus, or link, between the current disability and the Veteran's military service, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

Regarding the Veteran's assertions of continuous symptoms of tinnitus since service, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007).  See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  Charles, supra.  Thus, the Veteran is competent to state that his tinnitus began in service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced tinnitus, specifically a ringing in his ears, in service and that it has continued to this very day, and there is no evidence in the record indicating that the Veteran's statements are not credible.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.  

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Bilateral Hearing Loss

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board notes that, to date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his bilateral hearing loss.  

As noted in the decision above, a majority of the Veteran's service treatment records are not of record.  See September 2009 Formal Finding of Unavailability.  However, the Veteran's November 1978 enlistment examination revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
10
5
0
0
10
RIGHT
10
0
0
5
15

Although there is no further service treatment records addressing the Veteran's in-service noise exposure, the Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his bilateral hearing loss are considered competent and credible lay evidence of such.  

Furthermore, the Board notes that the Veteran's VA and private treatment records reflect a present diagnosis of bilateral hearing loss.  For example, a June 2009 letter from Dr. W.M. notes that the Veteran suffers from mild sloping to severe sensorineural bilateral hearing loss.  Additionally, in December 2011, AOJ received a February 2009 VA audiological evaluation, completed by Dr. W.M. that including audiometric results showing that the Veteran suffered from bilateral hearing loss.  During an April 2014 VA mental disorder examination, the examiner noted that the Veteran wore two hearing aids.

The Board notes that the June 2009 letter from Dr. W.M. attributed the Veteran's bilateral hearing loss to his military noise exposure.  However, the June 2009 letter failed to provide any audiometric testing results, including pure tone thresholds.  See 38 C.F.R. § 3.385 (2015).  In this regard, the Board notes that, in December 2011, the Veteran submitted a February 2009 VA audiometric evaluation completed by Dr. W.M., showing that the Veteran did meet VA definition of bilateral hearing loss.  Additionally, while Dr. W.M. noted that the Veteran's word recognition was good, the audiologist did not indicate what speech recognition test was used or the results of such testing.  The Board notes that speech recognition must be assessed using the Maryland CNC test in order to be valid for VA purposes.  Id.  Furthermore, the June 2009 letter does not provide an rationale for the opinion.

In light of the Veteran's statements regarding his in-service noise exposure; his statements regarding the onset of his bilateral hearing loss; the medical evidence indicating a current bilateral hearing loss disability; and to fulfill VA's heightened duty to assist, as a majority of service treatment records are unavailable; the Board finds that VA's duty to afford the Veteran a VA examination to address the nature and etiology of his bilateral hearing loss has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Hepatitis C

With regard to the Veteran's claim for service connection for hepatitis C, the Veteran claims that he contracted hepatitis C as a direct result of his military service.  Specifically, during his August 2015 hearing before the undersigned, the Veteran stated that, while training and working as a corpsman in the United States Navy, he came into contact with blood and needles on a daily basis.  He stated that he remembered a situation in August 1979 when he pricked himself with a needle after drawing draw blood from a patient.  He also stated that, during his military training as a corpsman, he and his fellow trainees would practice proper intravenous placement on each other.  Id. at 21.  The Veteran stated that following service he engaged in intravenous drug use.  He stated that is was not until the 1990s that he was diagnosed with hepatitis C.

The Veteran's VA treatment records clearly indicate a diagnosis of and treatment for hepatitis C.  Furthermore, in a June 2013 VA Infectious Disease Note indicates that the Veteran's first hepatitis C test was in 1990s.  He reported a needle injury while working as a medic in service.  The estimated time of the hepatitis C infection was noted as 1978.

Although a majority of the Veteran's service treatment records are unavailable, the Board notes that the Veteran is competent to report that as a result of his military duties, he was exposed to blood and needles, that he pricked himself with a used needle during service, and that he and his fellow trainees practiced intravenous placement on each other.  Furthermore, the Board finds that such is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a)

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his hepatitis C.  The Board finds that, in light of his military occupational specialty as a corpsman; his lay statements concerning his in-service injury; the medical evidence of record estimating that his hepatitis C infection as 1978; and to fulfill VA's heightened duty to assist, as his active duty service treatment records from that period are unavailable; such is sufficient to trigger VA's duty to afford the Veteran a VA examination to address the nature and etiology of his hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Acquired Psychiatric Disorder

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran alleges that such is the result of traumatic experiences in his military service.  Specifically, the Veteran alleges that, while working in the trauma center, he saw people dying and he felt helpless.  He recalled a specific instance when a patient of his began to experience a number of medical complications, and the Veteran felt overwhelmed and was unable to provide the necessary medical care.  He stated that he started to hyperventilate.

Alternatively, the Veteran claims that he was the victim of multiple MSTs at the hands of his superior officer.  The Veteran claims that his superior officer forced him to engage in oral and anal sex.  He stated that, as a result of the MST, he contracted herpes and that he attempted to commit suicide by slitting his wrists.  The Veteran's available service treatment records do not specifically document a MST or herpes.  However, a May 1980 treatment record notes that, in November 1979, the Veteran was diagnosed with mixed personality disorder, habitual excessive drinking, and acute situational reaction of early adult life.  In February 1980, the Veteran was admitted to the psychiatric ward for a suicide attempt.  At that time, the Veteran was diagnosed with anti-social personality disorder, but was found to not have a psychiatric disorder that required further psychiatric care.  In July 1980, the Veteran was discharged under honorable conditions.  The reason given for separation was unsuitability - personality disorder.

In support of his claim, the Veteran submitted statements from his mother and his brother that discuss their impressions of the Veteran's psychological well-being both before and after his military service.  Additionally, the Veteran's VA treatment record discuss the Veteran's acquired psychiatric disabilities, including PTSD, as well as the Veteran's alleged in-service experiences.  Unfortunately, these VA treatment records are inadequate to resolve the Veteran's claims as they do not provide a clear opinion or an adequate rationale addressing whether any of the Veteran's acquired psychiatric disabilities are related to his military service.

In April 2014, the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with major depressive disorder, PTSD, opioid use disorder, and stimulant use disorder.  The examiner also noted that the Veteran received treatment for a personality disorder.  The examiner review the Veteran's available service records, noting the suicide attempt, as well as the times in service when the Veteran was absent without leave (AWOL), as well as his post-service medical records.  The examiner also noted the Veteran's statement that he began to use drugs and alcohol as a result of the anxiety and fear he felt in service.  The examiner then addressed the Veteran's alleged stressors.  As to the Veteran's experiences in the trauma ward, the examiner opined that it was less likely than not that the Veteran's PTSD was a result of this experience.  The examiner then stated that, based on the Veteran's self-reported symptoms and his VA treatment record, the Veteran suffered from PTSD that was a result of his military service.  With regard to the Veteran's diagnosis of major depressive disorder, the examiner opined that such was at least as likely as not due to the Veteran's military service.  Finally, with regard to the alleged MST, the examiner opined that it was beyond the scope of her medical expertise to say whether the MST took place or whether the infractions noted in service could be taken as "markers" of a MST.  No rationale or explanation was provided to support the examiner's conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In May 2014, the AOJ sought an addendum opinion from the April 2014 VA examiner due to a number of deficiencies noted in the April 2014 opinion.  In response to the questions posed by the AOJ, the examiner opined that the Veteran's PTSD was less likely than not due to his military service.  The examiner also stated that there was no way of knowing whether the Veteran's depression is secondary to the Veteran's PTSD without resorting to mere speculation.  Finally, the examiner opined that the Veteran's diagnosed depression was less likely than not due to his military service and was possibly due to a personality disorder or the Veteran's struggles with drugs since service.  Once again, no rationale or explanation was given to support any of the examiner's conclusions.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred in service.  That is to say, in these types of cases, there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).

Therefore, because the evidence of record does not adequately address the relevant issues, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and etiology of any acquired psychiatric disorder.  After a careful review of the record, to include the available service treatment records, the Veteran's post-service treatment records, and the lay statements of record, including statement from the Veteran, his mother, and his brother, the selected examiner should also opine as to whether there is credible corroborating evidence of a MST in service.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any relevant records of the Veteran's treatment within the appropriate VA Health Care system.  The Board notes that treatment records dated through May 7, 2014 from the Bronx VA Medical Center and treatment  dated through April 18, 2014 from the VA Hudson Valley Health Care System have been associated with the record.

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner is asked to provide a diagnosis, the common etiologies of such diagnosis, and must also give an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence of hearing loss in the Veteran's service treatment records as such are unavailable through no fault of the Veteran.

4.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his hepatitis C.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions concerning in-service incurrence and continuity of symptomatology), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hepatitis C had its onset during, or is otherwise related to, his active duty service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding being pricked with a needle in August 1979, as well as his statements concerning practicing intravenous placement with his fellow corpsman.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence of hepatitis C in the Veteran's service treatment records as such are unavailable through no fault of the Veteran.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

5.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any acquired psychiatric disorder(s).  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  The examination report should include a review of the Veteran's history and current complaints as well as a comprehensive psychiatric evaluation.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed acquired psychiatric disorder.  The examiner should identify all such disorders that have been present at any time since May 2009. 

b)  If PTSD is diagnosed, the examiner should identify the specific stressor(s) underlying the diagnosis and comment upon the link between the current symptomatology; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

If the stressor supporting the PTSD diagnosis is a based on a personal/sexual assault, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of the Veteran being the victim of a personal/sexual assault in service.  In doing so, the examiner must address the lay evidence of record, including the statements from the Veteran's mother and brother, as well as the May 1980 treatment record noting that the Veteran attempted suicide in February 1980.

c)  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that each diagnosed acquired psychiatric disorder other than PTSD had its onset during, or is otherwise related to, his active duty service, to include the traumatic events reported by the Veteran.  In doing so, the examiner should address the lay evidence of record, as well as the May 1980 treatment record noting that the Veteran attempted suicide in February 1980.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A clearly-stated rationale for any opinion offered should be provided.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  After the above development is completed, as well as any additional development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


